DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020 and 05/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 11/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) discloses “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” However, multiple Non-Patent Literature (NPL) documents listed do not disclose the publisher or place of publication (e.g., book, magazine, journal, etc. or the URL/web address of the webpage from which the NPL was retrieved).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, 9, 10, 13, 17 and 18 disclose “micro-heaps” and are rejected for being indefinite as the claims fail to clearly and distinctly define what a micro-heap entails.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Dependent claims 3, 4, 6-8, 11, 12, 14-16, 19 and 29 are also rejected for failing to cure the deficiencies of the independent claims from which they depend.
Claims 1, 9 and 17 disclose “wherein each data structure is associated with a micro-heap allocator” and are rejected for being indefinite as it is unclear if the data structures are to be associated with separate/individual micro-heap allocators or a shared micro-heap allocator.  
Claims 3, 11 and 19 disclose “relocating the data structures” and are rejected for being indefinite as the claims fail to disclose a location where the data structures are to be relocated (i.e., such as to another key-value store, to the memory space, etc.).
Claims 4, 12 and 20 disclose “copying the data structures” and are rejected for being indefinite as the claims fail to disclose a location where the data structures are to be copied (i.e., such as to another key-value store, to the memory space, etc.).
Claims 8 and 16 recite the limitation "selected from the group" in lines 2 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims as this is the first recitation of a group.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allison (US 6,363,468) discloses allocating memory of a memory array by partitioning the memory array into subheaps dedicated to frequently used memory blocks; 
Anton (US 2017/0048253) discloses a data resource control data structure; 
Guddekoppa (US 2018/0336140) discloses flash-aware heap memory management includes partitioning, by a host device, a flash-based byte addressable device into multiple chunks; 
Kosuru (US 2011/0153644) discloses utilizing a scalable data structure to search profiles; 
McCormick (US 2020/0057781) discloses a mapping and query service between object-oriented programming objects and deep key-value data stores; 
Parakh (US 9,229,869) discloses decreasing contention in caches in order to increase the efficiency of multi-threaded or multi-processor systems; 
Rambacher (US 2011/0289052) discloses effective delete operations in a distributed data store with eventually consistent replicated entries; 
Shankar (US 2006/0265438) discloses a program analysis tool leverages the garbage collection process to dynamically infer invariants of objects or data structures created by a program on the heap during execution; 
Thathapudi (US 8,209,510) discloses techniques for detecting and preventing memory overruns during run-time execution of device processes; and 
Tsirogiannis (US 2013/0346378) discloses implementing memory compaction in main memory databases by using quasi-updates to move records from a page to the emptied to an active page in a partition heap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166